     Case 2:19-cv-00666-MCE-CKD Document 5 Filed 08/02/19 Page 1 of 12


 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   GREGORY F. HURLEY, Cal. Bar No. 126791
 3 ghurley@sheppardmullin.com
   BRADLEY J. LEIMKUHLER, Cal. Bar. No. 261024
 4 bleimkuhler@sheppardmullin.com
   650 Town Center Drive, 4th Floor
 5 Costa Mesa, California 92626-1993
   Telephone: 714.513.5100
 6 Facsimile: 714.513.5130
 7 Attorneys for Defendant,
   ALTERRA MOUNTAIN COMPANY
 8 U.S. INC.
 9
                                    UNITED STATES DISTRICT COURT
10
                     EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO
11
12
     ROSEMARY GARCIA, an individual;,             Case No. 2:19-cv-00666-MCE-CKD
13                                                Honorable Mason C. England, Jr.
                       Plaintiff,
14                                                ANSWER TO COMPLAINT;
              v.                                  DEMAND FOR JURY TRIAL
15
   ALTERRA MOUNTAIN COMPANY
16 U.S. INC., a Delaware corporation; and
   DOES 1 to 50 inclusive,,
17
                Defendants.                       Action Filed:      February 27, 2019
18                                                Trial Date:        None Set
19
20
21
22
23
24
25
26
27
28

                                                -1-
     SMRH:4835-4261-9285.1                      ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:19-cv-00666-MCE-CKD Document 5 Filed 08/02/19 Page 2 of 12


 1            Defendant Alterra Mountain Company U.S. Inc. (hereinafter “Defendant”), in
 2 answer to plaintiff Rosemary Garcia’s (“Plaintiff”) Complaint, admits, denies, and
 3 alleges as follows:
 4                                        INTRODUCTION
 5            1.       In response to Paragraph 1 of the Complaint, Defendant is without
 6 sufficient knowledge or information to form a belief as to the truth of the allegation
 7 that Plaintiff is mobility-impaired, and on that basis, denies the allegation.
 8 Defendant admits only that it operates a website and that the subject website speaks
 9 for itself. As to the remaining allegations Defendant denies all of them.
10            2.       In response to Paragraph 2 of the Complaint, Defendant is not required
11 to answer legal conclusions and argument, and on that basis, denies each and every
12 allegation.
13            3.       In response to Paragraph 3 of the Complaint, Defendant denies each
14 and every allegation.
15            4.       In response to Paragraph 4 of the Complaint, Defendant is not required
16 to answer legal conclusions and argument, and on that basis, denies each and every
17 allegation.
18            5.       In response to Paragraph 5 of the Complaint, Defendant is not required
19 to answer legal conclusions and argument, and on that basis, denies each and every
20 allegation.
21            6.       In response to Paragraph 6 of the Complaint, Defendant is not required
22 to answer legal conclusions and argument, and on that basis, denies each and every
23 allegation.
24            7.       In response to Paragraph 7 of the Complaint, Defendant is not required
25 to answer legal conclusions and argument, and on that basis, denies each and every
26 allegation.
27
28

                                                  -1-
     SMRH:4835-4261-9285.1                        ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:19-cv-00666-MCE-CKD Document 5 Filed 08/02/19 Page 3 of 12


 1            8.       In response to Paragraph 8 of the Complaint, Defendant is not required
 2 to answer legal conclusions and argument, and on that basis, denies each and every
 3 allegation.
 4            9.       In response to Paragraph 9 of the Complaint, Defendant is not required
 5 to answer legal conclusions and argument, and on that basis, denies each and every
 6 allegation.
 7            10.      In response to Paragraph 10 of the Complaint, Defendant denies each
 8 and every allegation.
 9            11.      In response to Paragraph 11 of the Complaint, Defendant denies each
10 and every allegation.
11                                 JURISDICTION AND VENUE
12            12.      In response to Paragraph 12 of the Complaint, Defendant is not
13 required to answer legal conclusions and argument, and on that basis, denies each
14 and every allegation.
15            13.      In response to Paragraph 13 of the Complaint, Defendant is not
16 required to answer legal conclusions and argument, and on that basis, denies each
17 and every allegation.
18                                             PARTIES
19            14.      In response to Paragraph 14 of the Complaint, Defendant is without
20 sufficient knowledge or information to form a belief as to the truth of the
21 allegations, and on that basis, denies each and every allegation.
22            15.      In response to Paragraph 15 of the Complaint, Defendant is without
23 sufficient knowledge or information to form a belief as to the truth of the
24 allegations, and on that basis, denies each and every allegation.
25            16.      In response to Paragraph 16 of the Complaint, Defendant is without
26 sufficient knowledge or information to form a belief as to the truth of the
27 allegations, and on that basis, denies each and every allegation.
28

                                                  -2-
     SMRH:4835-4261-9285.1                        ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:19-cv-00666-MCE-CKD Document 5 Filed 08/02/19 Page 4 of 12


 1            17.      In response to Paragraph 17 of the Complaint Defendant is not required
 2 to answer legal conclusions and argument, and on that basis, denies each and every
 3 allegation.
 4                                  FACTUAL ALLEGATIONS
 5            18.      In response to Paragraph 18 of the Complaint, Defendant admits that it
 6 provides the public with access to reservations services, including but not limited to
 7 the ability to make reservations online at the Website. Defendant denies each and
 8 every other allegation.
 9            19.      In response to Paragraph 19 of the Complaint, Defendant is without
10 sufficient knowledge or information to form a belief as to the truth of the
11 allegations, and on that basis, denies each and every allegation.
12            20.      In response to Paragraph 20 of the Complaint, Defendant denies each
13 and every allegation.
14            21.      In response to Paragraph 21 of the Complaint, Defendant denies each
15 and every allegation.
16            22.      In response to Paragraph 22 of the Complaint, Defendant denies each
17 and every allegation.
18            23.      In response to Paragraph 23 of the Complaint, Defendant denies each
19 and every allegation.
20            24.      In response to Paragraph 24 of the Complaint, Defendant denies each
21 and every allegation.
22            25.      In response to Paragraph 25 of the Complaint, Defendant denies each
23 and every allegation.
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /

                                                  -3-
     SMRH:4835-4261-9285.1                        ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:19-cv-00666-MCE-CKD Document 5 Filed 08/02/19 Page 5 of 12


1                                   FIRST CAUSE OF ACTION
2    VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL
                                CODE § 51 et seq.
3
             (Injunctive Relief and Damages on Behalf of Plaintiff)
4
                                (By Plaintiff Against All Defendants)
5
              26.      In response to Paragraph 26 of the Complaint, Defendant repleads and
6
     incorporates by reference, as if fully set forth herein, the responses contained in
7
     paragraphs 1 through 25 of this Answer as set forth above.
8
              27.      In response to Paragraph 27 of the Complaint, Defendant is not
9
     required to answer legal conclusions and argument, and on that basis, denies each
10
     and every allegation.
11
              28.      In response to Paragraph 28 of the Complaint, Defendant is not
12
     required to answer legal conclusions and argument, and on that basis, denies each
13
     and every allegation.
14
              29.      In response to Paragraph 29 of the Complaint, Defendant is not
15
     required to answer legal conclusions and argument, and on that basis, denies each
16
     and every allegation.
17
              30.      In response to Paragraph 30 of the Complaint, Defendant is not
18
     required to answer legal conclusions and argument, and on that basis, denies each
19
     and every allegation.
20
              31.      In response to Paragraph 31 of the Complaint, Defendant is not
21
     required to answer legal conclusions and argument, and on that basis, denies each
22
     and every allegation.
23
              32.      In response to Paragraph 32 of the Complaint, Defendant denies each
24
     and every allegation.
25
              33.      In response to Paragraph 33 of the Complaint, Defendant denies each
26
     and every allegation.
27
28

                                                  -4-
     SMRH:4835-4261-9285.1                       ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:19-cv-00666-MCE-CKD Document 5 Filed 08/02/19 Page 6 of 12


1                                  SECOND CAUSE OF ACTION
2                             (Declaratory Relief on Behalf of Plaintiff)
3
              34.      In response to Paragraph 34 of the Complaint, Defendant repleads and
4
     incorporates by reference, as if fully set forth herein, the responses contained in
5
     paragraphs 1 through 33 of this Answer as set forth above.
6
              35.      In response to Paragraph 35 of the Complaint, Defendant denies each
7
     and every allegation.
8
              36.      In response to Paragraph 36 of the Complaint, Defendant denies each
9
     and every allegation.
10
              37.      In response to Paragraph 37 of the Complaint, Defendant denies each
11
     and every allegation.
12
              In addition, Defendant asserts the following affirmative defenses with respect
13
     to all of Plaintiffs’ causes of actions and claims.
14
                                    AFFIRMATIVE DEFENSES
15
                                 FIRST AFFIRMATIVE DEFENSE
16
                                           (Lack of Standing)
17
              1.       Plaintiff lacks standing to pursue her alleged claims. To show standing,
18
     “a plaintiff has the burden of proving: (1) that he or she suffered an ‘injury in fact,’
19
     (2) a causal relationship between the injury and the challenged conduct, and (3) that
20
     the injury likely will be redressed by a favorable decision.” Lujan v. Defenders of
21
     Wildlife, 504 U.S. 555, 560-61 (1992). Here, Plaintiff lacks standing to pursue her
22
     alleged claims because, among other reasons, she is not a bona fide patron, she
23
     never attempted to access Defendant’s website, and/or she does not intend to access
24
     Defendant’s website in the future.
25
26
27
28

                                                   -5-
     SMRH:4835-4261-9285.1                        ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:19-cv-00666-MCE-CKD Document 5 Filed 08/02/19 Page 7 of 12


 1                              SECOND AFFIRMATIVE DEFENSE
 2                                       (Statute of Limitations)
 3            2.       Plaintiff’s claims are barred to the extent they are based on visits to the
 4 subject website beyond the Statute of Limitations.
 5                               THIRD AFFIRMATIVE DEFENSE
 6                                      (Failure to State a Claim)
 7            3.       The Complaint, and each and every claim therein, fails to state a claim
 8 for which relief can be granted and should, therefore, be dismissed.
 9                              FOURTH AFFIRMATIVE DEFENSE
10                                          (Effective Access)
11            4.       The alleged barriers provide effective access to Plaintiffs. Even if the
12 features alleged in the Complaint do not comply with applicable access standards, if
13 any applicable standards exist, Defendant’s website nonetheless provided effective
14 access to Plaintiff because any alleged noncompliance as alleged in the Complaint
15 was de minimis, the website was usable and accessible despite its alleged
16 noncompliance, and/or Plaintiff was able to use and access Defendant’s website
17 and/or visit and/or make a reservation at the subject hotel
18                               FIFTH AFFIRMATIVE DEFENSE
19                       (Defendant Provided Services Via Alternative Methods)
20            5.       Any alleged wrongful acts or omissions performed by Defendant or its
21 agents, if there were any, do not subject Defendant to liability because Defendant
22 was ready and willing to accommodate Plaintiff’s alleged disability by providing
23 access via alternative methods but Plaintiff never asked for or sought any assistance.
24                               SIXTH AFFIRMATIVE DEFENSE
25                                           (Unclean Hands)
26            6.       Plaintiff’s claims are barred under the doctrine of unclean hands since
27 Plaintiff is not a bona fide patron, but a serial plaintiff who filed this lawsuit to try to
28 extort a monetary settlement.

                                                    -6-
     SMRH:4835-4261-9285.1                         ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:19-cv-00666-MCE-CKD Document 5 Filed 08/02/19 Page 8 of 12


 1                             SEVENTH AFFIRMATIVE DEFENSE
 2                                      (Technically Infeasible)
 3            7.       Any alleged wrongful acts or omissions performed by Defendant or its
 4 agents, if there were any, does not subject Defendant to liability because full
 5 compliance with the standards for the alleged barriers identified in the Complaint
 6 would be technically infeasible.
 7                              EIGHTH AFFIRMATIVE DEFENSE
 8                                          (Undue Burden)
 9            8.       Insofar as Defendant has not made changes to its website (and/or
10 mobile applications), which Plaintiff contends should have been made as alleged in
11 the Complaint, those changes were and are not required under federal, or California
12 law, and any requirements to make those changes would impose an undue burden on
13 Defendant.
14                               NINTH AFFIRMATIVE DEFENSE
15                  (Reasonable Modifications to Policies, Practices and Procedures)
16            9.       Plaintiff’s claims are barred because Defendant was willing to make
17 reasonable modifications to its policies, practices, and/or procedures to
18 accommodate Plaintiff’s alleged disability but Plaintiff never asked for or sought
19 assistance.
20                               TENTH AFFIRMATIVE DEFENSE
21                                   (Failure to Mitigate Damages)
22            10.      Plaintiff failed to properly mitigate her alleged damages and are
23 purposefully accessing or alleging to be deterred from accessing Defendant’s
24 website and/or the hotel in order to improperly stack her damages and therefore are
25 precluded from recovering those alleged damages.
26
27
28

                                                   -7-
     SMRH:4835-4261-9285.1                        ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:19-cv-00666-MCE-CKD Document 5 Filed 08/02/19 Page 9 of 12


 1                            ELEVENTH AFFIRMATIVE DEFENSE
 2                                      (Fundamental Alteration)
 3            11.      Any allegedly wrongful acts or omissions performed by Defendant or
 4 its agents, if there were any, do not subject Defendant to liability because fixing the
 5 barriers alleged in the Complaint would, if granted, result in a fundamental
 6 alteration of Defendant’s services.
 7                             TWELFTH AFFIRMATIVE DEFENSE
 8                     (Removal of Access Barriers Was Not Readily Achievable)
 9            12.      Any allegedly wrongful acts or omissions performed by Defendant or
10 its agents, if there were any, do not subject Defendant to liability because the
11 removal of the alleged barriers identified in the Complaint was not readily
12 achievable or easily accomplishable and/or able to be carried out without much
13 difficulty or expense when taking into account the factors set forth at 42 U.S.C.
14 § 12181.
15                           THIRTEENTH AFFIRMATIVE DEFENSE
16                                (Legitimate Business Justifications)
17            13.      The Complaint, and each and every purported claim alleged therein, are
18 barred because any action taken with respect to Plaintiff was for legitimate, non-
19 discriminatory business reasons unrelated to Plaintiff’s alleged disability or other
20 asserted protected status.
21                           FOURTEENTH AFFIRMATIVE DEFENSE
22                                            (Good Faith)
23            14.      Defendant and its agents, if any, acted reasonably and in good faith at
24 all times material herein, based on all relevant facts, law, and circumstances known
25 by them at the time that they acted. Accordingly, Plaintiff is barred, in whole or in
26 part, from any recovery in this action.
27
28

                                                   -8-
     SMRH:4835-4261-9285.1                        ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:19-cv-00666-MCE-CKD Document 5 Filed 08/02/19 Page 10 of 12


 1                            FIFTEENTH AFFIRMATIVE DEFENSE
 2                                             (Mootness)
 3            15.      Plaintiff’s claims are barred under the doctrine of mootness because
 4 Defendant’s website complies with all applicable standards, if any exist, the hotel is
 5 usable and accessible to persons with a disability, including Plaintiff, and/or
 6 Plaintiff is able to use and access Defendant’s website and/or hotel.
 7                            SIXTEENTH AFFIRMATIVE DEFENSE
 8                                       (Equivalent Facilitation)
 9            16.      Any allegedly wrongful acts or omissions performed by Defendant or
10 its agents, if there were any, do not subject Defendant to liability because Defendant
11 provided and/or was willing to provide equivalent facilitation with respect to the
12 barriers alleged in the Complaint.
13                           SEVENTEENTH AFFIRMATIVE DEFENSE
14                                   (Claims Subject to Arbitration)
15            17.      Each of Plaintiff’s claims are subject to a mandatory and binding
16 arbitration provision set forth in Defendants’ terms and conditions. Plaintiff agreed
17 to abide by Defendant’s terms and conditions, including the mandatory arbitration
18 provision, when they utilized Defendant’s services.
19                           EIGHTEENTH AFFIRMATIVE DEFENSE
20                                      (Forum Non Conveniens)
21            18.      Plaintiff’s claims are barred and/or subject to transfer in whole or in
22 part because they have been filed in an inconvenient forum or forum non
23 conveniens.
24                           NINETEENTH AFFIRMATIVE DEFENSE
25                                          (Improper Venue)
26            19.      Plaintiff’s claims are barred and/or subject to transfer in whole or in
27 part because they have been filed an improper venue.
28            20.

                                                    -9-
     SMRH:4835-4261-9285.1                         ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:19-cv-00666-MCE-CKD Document 5 Filed 08/02/19 Page 11 of 12


 1                           TWENTIETH AFFIRMATIVE DEFENSE
 2                     (No Irreparable Injury And/Or Adequate Remedy At Law)
 3            21.      Plaintiff’s claim for injunctive and other equitable relief is barred
 4 because she will not suffer any irreparable injury if injunctive or other equitable
 5 relief is denied and/or because she has an adequate and complete remedy at law.
 6                                              PRAYER
 7            WHEREFORE, Defendant prays that this Court enter a judgment as follows:
 8            1.       That the Complaint be dismissed with prejudice and that judgment be
 9 entered in favor of Defendant;
10            2.       That Plaintiff takes nothing by way of her Complaint;
11            3.       That Defendant be awarded its costs of suit incurred in defense of this
12 action, including its reasonable attorney’s fees; and
13            For such further and other relief as the Court may deem just and proper.
14 Dated: August 2, 2019
15                                       SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
16
17
                                         By                   /s/ Gregory F. Hurley
18                                                           GREGORY F. HURLEY
19
                                                         Attorneys for Defendant,
20                                                 ALTERRA MOUNTAIN COMPANY U.S.
21                                                                INC.
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /

                                                    -10-
     SMRH:4835-4261-9285.1                          ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:19-cv-00666-MCE-CKD Document 5 Filed 08/02/19 Page 12 of 12


1                               DEMAND FOR JURY TRIAL
2             Defendant hereby demands a trial by jury.
3
     Dated: August 2, 2019
4
                                     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
5
6
7                                    By                    /s/ Gregory F. Hurley
8                                                         GREGORY F. HURLEY

9                                                   Attorneys for Defendant,
10                                            ALTERRA MOUNTAIN COMPANY U.S.
                                                             INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -11-
     SMRH:4835-4261-9285.1                    ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
